Title: To James Madison from Alexander J. Dallas, 15 June 1808
From: Dallas, Alexander J.
To: Madison, James



Sir,
Phila. 15. June 1808

In compliance with the instructions, contained in your letter of the 16. of May last, an Indictment was instituted against John Nagle for an assault, and battery on Capt. Brouard, commanding the Schooner Supérieure, a public vessel of France, lying in the port of Philadelphia; and, also, an Indictment against the same person, for an assault and battery on Mr. De Douzey, the Vice-Consul of France, residing in Philadelphia.  The inclosed Report will inform you of the facts of the case, and of the result of the prosecutions.  I have the honor to be, with sincere respect and esteem, Sir, Your mo. obed. Servt.

A. J. Dallas.

